Citation Nr: 9908497	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to December 
1945 and from July 1950 to June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January
1997 rating determination of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

During the course of the current appeal, the evaluation for 
the veteran's PTSD was increased from 30 to 50 percent 
disabling, however since that is not the highest schedular 
rating which can be assigned for that disorder, and he has 
not affirmatively expressed a desire to withdraw the claim, 
the issue remains ripe for appellate review.  As the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held, where a claimant 
has filed a notice of disagreement as to a decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal. See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the appeal continues.


FINDING OF FACT

PTSD and associated psychiatric symptoms render the veteran 
virtually isolated from the community and demonstrably unable 
to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130; Diagnostic Code 9411; 61 Fed.Reg. 52695- 
52702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection for PTSD was established by an RO rating 
determination in March 1996.  A 30 percent disability 
evaluation was assigned effective October 3, 1995.  In a June 
1997 rating decision, the evaluation for PTSD was increased 
to 50 percent disabling effective September 17, 1996.

In a statement dated in November 1944 from the Los Angeles 
Bureau of Jewish War Records, Herbert Alexander, M.D., 
reported that the veteran had been awarded the Navy Cross and 
the Purple Heart.

In a statement dated in August 1996, VA staff mental health 
professionals reported that the veteran experienced the 
following PTSD symptoms: anger management problems, 
difficulty getting along with authority figures, intrusive 
and disturbing thoughts, nightmares and flashbacks about the 
war, hypervigilance, social isolation, avoidance and numbing 
of feelings, depression with vague suicidal ideation 
expressed as avoidance wishes and anxiety with panic attacks.  
It was noted that the veteran was enrolled in a PTSD and 
Reflection group.  

VA outpatient treatment records from the VA Mental Health 
Clinic dated from January 1995 to February 1997 show the 
veteran's participation in group therapy for PTSD.  During 
group sessions, the veteran complained of survivor guilt, 
nightmares, irritability, poor sleep, depression, and crying 
spells.  He denied suicidal or homicidal ideation or intent.  

The veteran was accorded a VA examination in March 1997.  At 
that time, he reported several traumatic incidents during 
World War II and the Korean Conflict.  The veteran reported 
long standing problems with anger management.  He reported 
frequent verbal arguments with bosses and co-workers.  He 
also reported a history of physical violence.  The veteran 
reported frequent intrusive recollections of war time events, 
and feelings of guilt about things that occurred during the 
war.  

In addition, the veteran reported dreams about war time 
events, flashbacks, poor concentration, crying spells, and 
startled responses.  On examination, the veteran was 
described as alert, oriented, and pleasant.  His mood was 
dysthymic.  He obtained a raw score of 127 on the Mississippi 
Scale, a measure of combat related PTSD.  This score was 
noted to be in the average range compared to other persons 
experiencing combat related PTSD.  A Global Assessment 
Functioning (GAF) score of 35 was provided.  The examiner 
reported that the GAF score was based on PTSD symptoms, and 
did not reflect problems related to his physical condition.  
Specifically, the GAF of 35 reflected difficulties in 
managing anger, establishing and maintaining relationships 
with others, and inability to keep a job for any length of 
time.  

As stated above, the veteran's disability evaluation was 
increased to 50 percent disabling in a June 1997 decision.  
Thereafter, the veteran submitted a timely substantive 
appeal.  

The veteran submitted duplicate copies of VA outpatient 
treatment records dated from January 1996 to February 1997.  
Additional outpatient treatment records from the Mental 
Health Clinic dated from March to July 1997 show ongoing 
treatment for PTSD symptoms including biweekly group therapy.  

In a VA Form 21-4138 dated in November 1997, the veteran 
reported that his PTSD symptoms including flashbacks, 
irritability, crying spells, panic attacks, dreams, feelings 
of guilt, and crowd avoidance continued to increase in 
severity.  

In a statement dated in November 1997, a VA nurse 
practitioner reported that the veteran was seen for a variety 
of problems including depression and PTSD.  She reported that 
his depression visibly worsened around patriotic holidays and 
significant military anniversaries.  


In a statement dated in November 1997, a Vet Center 
psychologist reported that the veteran presented with 
significant symptoms secondary to his exposure to combat 
including nightmares, intrusive and disstressive 
recollections of the war, hypervigilance, and hallucinatory 
phenomena.  He reported that his disability was chronic and 
had deteriorated significantly over time.  It was also 
reported that his disability rendered him unemployable in any 
competitive work environment.  

In a statement dated in November 1997, a VA nurse 
psychotherapist, reported that the veteran had had ongoing 
treatment for PTSD in the Mental Health Clinic since 1995.  
She reported that he also experienced depression.  His 
reported symptoms included low mood, anxiety, irritability, 
and bouts of anger in response to military related news, 
events, and anniversary dates of combat experiences.  It was 
reported that the veteran was significantly disabled in 
social and occupational functioning due to the severity of 
his PTSD.  Additionally, the veteran was noted to be 
unemployable due to the severity and chronicity of his mental 
illness.  A VA psychiatrist reviewed the above mentioned 
report and concurred therein.

The veteran was accorded a VA examination in December 1997.  
At that time he complained of an inability to get along with 
people, problems dealing with authority, crowd avoidance, 
discomfort with people behind him, startle response to loud 
noises, sleep disturbance secondary to combat nightmares, 
crying spells, flashbacks, and survivor guilty.  The veteran 
complained of significant anniversary reactions, for example 
the dates he landed in Solomon Island and in Korea.  There 
was also an anniversary reaction to Christmas due to the loss 
of eight men in an ambush during the war.  

On examination, the veteran was described as oriented, 
cooperative, and well groomed.  There was no evidence of 
perceptual disturbance.  Cognitive functioning appeared to be 
intact.  His mood was depressed with a tearful affect at 
times.  There was no evidence of psychosis per se, but he 
reported seeing the ghosts of the men who died during the 
war.  The examiner diagnosed PTSD with a GAF score of 40.  

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1996).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  They represent as far as 
can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and 
their residual conditions in civilian occupations.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).

Effective November 7, 1996, the diagnostic criteria 
pertaining to mental disorders were revised.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The RO rated the veteran's post traumatic 
stress disorder under the provisions of Diagnostic Code 9411, 
for post traumatic stress disorder.  

The RO appropriately evaluated the medical evidence applying 
both the old criteria and the new criteria, and concluded 
that the veteran was entitled to no higher than a 50 percent 
rating under either criteria.

Under the provisions of Diagnostic Code 9411 (PTSD) which 
were in effect prior to November 7, 1996, when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
and totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy result in profound retreat from mature 
behavior, with demonstrable inability to obtain or retain 
employment, a 100 percent rating is for assignment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1998).

Where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
warranted.  Id.

Where the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  Id.

Where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent evaluation is in order.  Id.

Where there is less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment, 
a 10 percent rating is assigned.  Id.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93), 59 Fed. Reg. 4752 
(1994).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with other human beings may be 
an index of emotional illness.  However, in evaluating 
impairment resulting from the ratable psychiatric disorder, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1998).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not under evaluate 
the emotionally sick veteran with a good work record, nor 
must it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.

The objective findings and the examiner's analysis of the 
symptomatology are the essentials. The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  Ratings are to be assigned which represent the 
impairment of social and industrial adaptability based on all 
of the evidence of record.  38 C.F.R. § 4.130 (1998).

Under the revised provisions of Diagnostic Code 9411, 
effective November 7, 1996, a 100 percent disability 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships. Id.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events). Id.

A 10 percent disability evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. Id.  
A noncompensable disability evaluation is warranted when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication. 
38 C.F.R. § 4.126, Diagnostic Code 9411. See 61 Fed. Reg. 
52695 (1996)

Analysis

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim which is not inherently 
implausible.  The Board is satisfied that all relevant facts 
have been properly developed.  

The veteran was afforded VA psychiatric examinations in March 
1997 and December 1997.  Outpatient treatment records have 
been obtained. No further assistance is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.326 (1998).

From the outset, the Board would note that the veteran has 
had a long history of treatment for PTSD, chronic pain 
problems, and other symptomatology related to the contraction 
of malaria during service.  The veteran's work history is 
somewhat spotty due to his difficulty in getting along with 
others and dealing with authority.  However, the issue which 
must be resolved in the current appeal is whether his 
psychiatric problems, alone, without consideration of his 
other medical illnesses are such that he is virtually 
isolated in society.

With regard to social relationships, the veteran has been 
married for 46 years and has four adult sons.  He continues 
to attend weekly group therapy with a modicum of positive 
results.  Clinical records show an increase in symptomatology 
over the past several years.  

In the more important area of occupational adaptability, the 
Board notes the recurrent opinion of the veteran's 
psychologist, psychotherapist, and psychiatrist that he is 
unable to work by virtue of his psychiatric problems.  This 
is coupled with the veteran's current GAF of 40.  There is a 
persistent danger of the veteran hurting himself or others.

The evidence shows that the veteran experiences periods of 
extreme anger, disorientation to time and place during 
hallucinatory experiences, hypervigilance, irritable, "lives 
in the past," anxiety and panic attacks, difficulty with 
authority figures, poor concentration, depression, and other 
symptoms, all of which tend to indicate that he is a poor 
candidate for even the most minimal kind of employment. The 
theoretical clinical assessment has seemingly been 
practically confirmed by his lack of success in past 
employment.

Pursuant to numerous Court cases, the Board is not in a 
position to contradict the expert medical assessment of his 
evaluating psychiatrists and psychologists when they find 
that he is highly unlikely to be able to work.  

From a review of the record it is inconceivable that the 
veteran could ever return to a structured environment as he 
is unable to withstand even the pressures of his lifestyle 
which involves no meaningful social or industrial 
interaction.  Accordingly, three of the rating criteria for a 
100 percent rating are independently met in the veteran's 
case.  Johnson v. Brown, 7 Vet. App. 95. 97 (1994).  While 
the evidence is not utterly unequivocal, there is ample 
evidence that the veteran is deeply isolated and inadaptable, 
suffers from disturbed thought and behavioral processes 
associated with many daily activities, and most important of 
all, he is demonstrably unable to work.  For the foregoing 
reasons, the Board concludes that the record supports a grant 
of entitlement to a 100 percent evaluation for PTSD.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Codes 9405-9411 (effective prior to November 7, 1996).

In view of the Board's determination that the record supports 
a grant of entitlement to a 100 percent evaluation with 
application of the criteria for rating mental disorders 
effective prior to November 7, 1996, the Board need not 
explore the propriety of assigning a 100 percent evaluation 
for PTSD under the amended criteria for rating disorders 
which became effective November 7, 1996.

The Board would also note that the evidentiary history of 
this case shows the veteran filed an appeal as to the 
disability evaluation assigned for PTSD proximate to the 
grant of service connection within the appeal year of the 
initial 30 percent and subsequent 50 percent evaluations.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  In view of the Board's grant 
of a total evaluation for PTSD, the propriety of staged 
ratings need not be considered


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to regulatory criteria governing the payment of 
monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 13 -


- 1 -


